Citation Nr: 1720773	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  07-37 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for patellar chondromalacia, left knee, beginning on May 21, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from March to September 1998 and from December 2003 to March 2005.

This appeal to the Board of Veterans' Appeals (Board) is from February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2007, the Veteran made a request for hearing, but he withdrew this request in January 2010.

This issue has been addressed in prior Board decisions that were appealed and vacated by the United States Court of Appeals for Veterans Claims (Court) upon granting Joint Motions for Partial Remand (JMPR).  The Board most recently decided this issue in an August 2016 decision that denied a rating in excess of 30 percent for patellar chondromalacia, left knee, from May 21, 2012; granted a separate 10 percent rating for limitation of extension, left knee; denied a rating in excess of 20 percent for meniscal tear, left knee, from May 21, 2012; and remanded the issue of whether a reduction in the disability rating for the Veteran's posttraumatic stress disorder (PTSD) from 50 percent to 30 percent, effective June 1, 2015, was proper.  

The Veteran appealed the Board's August 2016 decision to the Court, but only to the extent that it denied a rating in excess of 30 percent for patellar chondromalacia, left knee, from May 21, 2012.  In a March 2017 JMPR and Order, the Court vacated that portion of the Board's August 2016 decision and remanded the case to the Board for further review.  

As noted, the issue of whether a reduction in the disability rating for the Veteran's posttraumatic stress disorder (PTSD) from 50 percent to 30 percent, effective June 1, 2015, was proper, was remanded in August 2016 for further action and has not returned to the Board; therefore, it will not be addressed herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The basis of the March 2017 JMPR was that the Board did not provide in its August 2016 decision an adequate reasons and bases for not assigning a separate disability rating for left knee instability.  The parties noted that the Board did not address the probative value of the Veteran's lay statements that he had left knee instability and instead relied on medical examination findings that were in opposition to his assertions.

The Board finds that a remand is necessary to arrange for a new examination, particularly in light of new case law that renders most examinations of musculoskeletal disabilities inadequate.

Ongoing treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file ongoing VA treatment records of the left knee since February 2014.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee chondromalacia of the patella.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies should be performed.

a) All symptoms and manifestations associated with the service-connected chondromalacia of the left patella should be noted, to include any limitation of motion.  The examiner should also opine as to whether the Veteran's left knee pain significantly limits functional ability during flare-ups or with extended use and as to whether the affected joint exhibits weakened movement, excess fatigability, or incoordination which could be attributed to the service-connected disability.  The examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing and note if pain on motion is present.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) The clinician must also note the Veteran's reports of instability and assess the level of instability or subluxation, if present.  The findings should also be expressed in terms of the levels such as mild, moderate, or severe.  If instability is not found, the examiner should provide an explanation for that finding.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




